338 F.2d 336
EMPLOYERS CASUALTY COMPANY, Appellant,v.August E. DUPAQUIER, Appellee.
No. 21232.
United States Court of Appeals Fifth Circuit.
Nov. 20, 1964.

Leonard B. Levy, Michael Osborne, and Dufour, Levy, Marx & Lucas, New Orleans, La., for appellant.
David R. Normann and Normann & Normann, New Orleans, La., for appellee.
Before TUTTLE, Chief Judge, JONES and ANDERSON,1 Circuit Judges.
PER CURIAM.


1
Such inconsistencies as existed between the answer to the special interrogatory and the jury's general verdict were apparent in ample time for appellant to have moved for resubmission to the jury.  Upon failure of the party to move the Court to resubmit the case, it was not error for the Court to reconcile the answer with the verdict as it did.  See Jefferson v. Taiyo Katun, 5 Cir. 1962, 310 F.2d 582.  5 Moore, Fed.  Prac. P49.04 at p. 2211.


2
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation